DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 37 is objected to because of the following informalities:  line 1- ‘at least some of the filaments’ should be amended to - - at least some of the plurality of filaments - - to maintain consistent claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38- 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the capture structure" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Claims 39- 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 38.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application claims 26- 27 and 29- 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3- 10, 12- 13, 18 and 20- 21 of U.S. Patent No. 10,709,464 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding application claim 26, claim 1 of U.S. Patent No. 10,709,464 B2 claims A clot retrieving device, comprising (A clot retrieving device, comprising):
an elongated shaft having a distal region (an elongated shaft having a distal region);
a capture structure coupled to the distal region of the elongated shaft (a capture structure having a proximal portion coupled to the distal region of the elongated shaft); and
a cover having a first portion coupled to the distal region of the elongated shaft and a second portion extending from the first portion (a cover having a first portion coupled to the distal region of the elongated shaft and a second portion extending from the first portion), the cover having a first configuration in which the second portion of the cover extends proximally from the first portion (the cover having a first configuration in which the second portion of the cover extends proximally from the first portion), and the cover having a second configuration in which the capture structure is at least partially enclosed by the first portion of the cover and the second portion of the cover extends distally from the first portion (and the cover having a second configuration in which the capture structure is at least partially ensheathed within the first portion of the cover and the second portion of the cover extends distally from the first portion),
wherein, at least when the cover is in the second configuration, the second portion has (and in the second configuration the second portion has) (a) a first region that tapers radially inwardly in a distal direction ( a) a first region distal to a distal terminus of the capture structure, the first region tapering radially inwardly in a distal direction) , and (b) a second region extending distally and radially outwardly from the first region (and (b) a second region extending distally and radially outwardly from the first region), wherein the second region is distal to a distal terminus of the capture structure ( a) a first region distal to a distal terminus of the capture structure, the first region tapering radially inwardly in a distal direction - - since claim 1 of U.S. Patent No. 10,709,464 B2 claims the first region is distal to a distal terminus of the capture structure, the second region is also distal to a distal terminus of the capture structure) (See claim 1 of U.S. Patent No. 10,709,464 B2).
Regarding application 27, claim 1 of U.S. Patent No. 10,709,464 B2 claims wherein, at least in the second configuration, the first region is distal to the distal terminus of the capture structure ( a) a first region distal to a distal terminus of the capture structure, the first region tapering radially inwardly in a distal direction) (See claim 1 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 29, claim 3 of U.S. Patent No. 10,709,464 B2 claims wherein, at least in the second configuration, the second portion of the cover has a third region extending proximally from the second region (See claim 3 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 30, claim 4 of U.S. Patent No. 10,709,464 B2 claims wherein, at least in the second configuration, the second portion of the cover has a fourth region that extends distally from the third region and radially outwardly in a distal direction (See claim 4 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 31, claim 5 of U.S. Patent No. 10,709,464 B2 claims wherein, at least in the second configuration, the first and second regions of the second portion together define a channel extending therethrough (See claim 5 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 32, claim 6 of U.S. Patent No. 10,709,464 B2 claims wherein, in the second configuration, the first portion of the cover defines an axially-extending cavity that is continuous with the channel of the second portion (See 6 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 33, claim 7 of U.S. Patent No. 10,709,464 B2 claims wherein a diameter of the channel decreases in a distal direction along the first region and increases in a distal direction along the second region (See claim 7 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 34, claim 8 of U.S. Patent No. 10,709,464 B2 claims wherein, when the cover is unconstrained in the first configuration, the cross-sectional area at the second portion of the cover is greater than the cross-sectional area at the first portion of the cover (See claim 8 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 35, claim 9 of U.S. Patent No. 10,709,464 B2 claims wherein the cover is a braid comprising a plurality of interwoven filaments (See claim 9 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 36, claim 10 of U.S. Patent No. 10,709,464 B2 claims wherein at least some of the plurality of filaments are drawn-filled tube (“DFT”) wires (wherein at least some of the plurality of filaments are drawn-filled tube (“DFT”) wires comprising a radiopaque core material surrounded by a superelastic material) (See claim 10 of U.S. Patent No. 10,709,464 B2).
Regarding claim 37, claim 10 of U.S. Patent No. 10,709,464 B2 claims wherein at least some of the filaments comprise a radiopaque core material surrounded by a superelastic material (wherein at least some of the plurality of filaments are drawn-filled tube (“DFT”) wires comprising a radiopaque core material surrounded by a superelastic material) (See claim 10 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 38 in view of the rejection under 35 U.S.S. §112(b) above, claim 12 of U.S. Patent No. 10,709,464 B2 claims A clot retrieving device, comprising (A clot retrieving device, comprising):
an elongated shaft having a distal region (an elongated shaft having a distal region); and
a cover coupled to the distal region of the elongated shaft, the cover having a first portion and a second portion extending from the first portion (a cover coupled to the distal region of the elongated shaft, the cover having a first portion and a second portion extending from the first portion), wherein the cover has
(a) a first configuration in which the second portion of the cover extends proximally from the first portion (wherein the cover has (a) a first configuration in which the second portion of the cover extends proximally from the first portion), and (b) a second configuration in which the cover is inverted relative to the first configuration such that the second portion extends distally from the first portion, and wherein, at least in the second configuration (and (b) a second configuration in which the capture structure is at least partially ensheathed within the first portion of the cover and the second portion extends distally from the first portion- - since claim 12 of U.S. Patent No. 10,709,464 B2 claims that the second portion extends distally from the first portion in the second configuration when the second portion extended proximally in the first configuration, the second configuration second portion is considered inverted or opposite from the first configuration second portion), the second portion has:
a neck portion distal to the capture structure, the neck portion having a cross- sectional area that decreases then increases in a distal direction (a neck portion distal to the capture structure, the neck portion having a cross-sectional area that decreases then increases in a distal direction), and
a broad portion that curves radially outwardly and proximally from a distal region of the neck portion (a broad portion that curves radially outwardly and proximally from a distal region of the neck portion) (claim 12 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 39 in view of the rejection under 35 U.S.S. §112(b) above, claim 13 of U.S. Patent No. 10,709,464 B2 claims wherein, at least in the second configuration, the broad portion of the second portion of the cover curves radially outwardly and proximally from the distal region of the neck portion (See claim 13 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 40 in view of the rejection under 35 U.S.S. §112(b) above, claim 12 of U.S. Patent No. 10,709,464 B2 claims wherein the second portion includes a channel extending through the neck portion that terminates at an opening at a distal face of the cover (and a channel extending through the neck portion that terminates at an opening at a distal face of the cover) (See claim 12 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 41 in view of the rejection under 35 U.S.S. §112(b) above, claim 13 of U.S. Patent No. 10,709,464 B2 claims wherein, at least in the second configuration, the broad portion surrounds and is spaced apart from at least a portion of the length of the neck portion (wherein, in the second configuration, the broad portion of the second portion curves circumferentially radially outwardly and proximally from the distal region of the neck portion - - since claim 13 of U.S. Patent No. 10,709,464 B2 claims circumferential radial curving, the broad portion is considered  to circumferentially surround and be radially spaced apart from at least a portion of the length of the neck portion) (See claim 13 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 42 in view of the rejection under 35 U.S.S. §112(b) above, claim 18 of U.S. Patent No. 10,709,464 B2 claims wherein, when the cover is unconstrained in the first configuration, the cross-sectional area at the second portion of the cover is greater than the cross-sectional area at the first portion of the cover (See claim 18 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 43 in view of the rejection under 35 U.S.S. §112(b) above, claim 12 of U.S. Patent No. 10,709,464 B2 claims wherein, at least in the second configuration, the second portion has a channel extending through the neck portion that terminates at an opening at a distal face of the cover (wherein, in the second configuration… a channel extending through the neck portion that terminates at an opening at a distal face of the cover) (See claim 12 of U.S. Patent No. 10,709,464 B2).
Regarding application claim 44 in view of the rejection under 35 U.S.S. §112(b) above, claim 20 of U.S. Patent No. 10,709,464 B2 claims wherein the cover is a mesh (wherein the cover is a braid comprising a plurality of interwoven filaments - - a braid comprising a plurality of interwoven filaments is a type of mesh).
Regarding application claim 45, claim 21 of U.S. Patent No. 10,709,464 B2 claims A method for using a clot retrieval device to retrieve clot material from a blood vessel of a patient, the clot retrieval device including a capture structure and a cover having a first portion and a second portion, the method comprising (A method for using a clot retrieval device to retrieve clot material from a blood vessel of a patient, the clot retrieval device including a capture structure and a cover having a first portion and a second portion, the method comprising):
expanding the clot retrieval device within the blood vessel lumen into a first configuration such that the second portion of the cover extends proximally from the first portion of the cover and contacts an interior surface of the vessel (expanding the clot retrieval device within the blood vessel lumen into a first configuration such that the second portion of the cover extends proximally from the first portion of the cover and the second portion of the cover contacts an interior surface of the vessel wall);
transforming the clot retrieval device from the first configuration into a second configuration (moving the capture structure proximally relative to the cover to transform the clot retrieval device from the first configuration into a second configuration), wherein, at least in the second configuration, (a) the first portion of the cover surrounds the capture structure (a second configuration in which (a) the first portion of the cover surrounds the capture structure), (b) the second portion extends distally from the first portion, and (c) the second portion tapers radially inwardly distal to a distal terminus of the capture structure to a narrow region, and then curves radially outwardly from the narrow region to form a wide region ((b) the second portion extends distally from the first portion, the second portion tapering radially inward distal to a distal terminus of the capture structure to a narrow region, and then curves radially outwardly from the narrow region to form a wide region); and
retaining at least a portion of the clot material within the cover and removing the clot material and clot retrieval device from the patient with the clot retrieval device in the second configuration (retaining at least a portion of the clot material within the cover and removing the clot material and clot retrieval device from the patient with the clot retrieval device in the second configuration) (See claim 21 of U.S. Patent No. 10,709,464 B2).
Application claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,709,464 B2 in view of Follmer et al. (US Pub. No. 2014/0276403 A1).  Follmer is cited in the IDS filed 9/01/20.
Regarding application claim 28, claim 1 of U.S. Patent No. 10,709,464 B2 claims application claim 28, claim 1 of U.S. Patent No. 10,709,464 B2 further claiming that the cover having a second configuration in which the capture structure is at least partially ensheathed within the first portion of the cover, but claim 1 of U.S. Patent No. 10,709,464 B2 does not explicitly claim 
(application claim 28) wherein the capture structure is completely enclosed by the cover when the cover is in the second configuration.
However, Follmer teaches a cover (32) (Figs. 1- 5) everting over a capture structure (54) (Figs. 1- 5) to capture a clot (16) (Figs. 1- 5) in the same field of endeavor (Abstract)
(application claim 28) wherein the capture structure (54) is completely enclosed by the cover (32) when the cover (32) is in the second configuration (Fig. 4) (Ps. [0010], [0028]- - cover element (32) can evert and enclose capture structure (54) such that the cover element (32) covers, envelopes or enfolds over not only the captured obstruction or clot, but also portions of the obstruction or clot which may be only partially captured, such as a portion of the obstruction stuck to or extending from the outside of the capture structure (54), to help to prevent the clot from being scraped off when the clot is pulled into a catheter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 1 of U.S. Patent No. 10,709,464 B2 to claim wherein the capture structure is completely enclosed by the cover when the cover is in the second configuration as taught by Follmer because it would prevent portions of the obstruction or clot which may be only partially captured, such as a portion of the obstruction stuck to or extending from the outside of the capture structure from being scraped off when the clot is pulled into a catheter (Follmer - - P. [0010]).
Allowable Subject Matter
Claims 26- 45 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on nonstatutory double patenting and if, where applicable, the claim(s) are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771